Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23.  
The drawings are objected to because reference character 21 is described in the specification as being a “gap”, but “21” as shown in Figure 4 is not pointing to such a gap.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the forcible flow system comprises at least one fan, and claim 3 recites that the forcible flow system comprises at least one pump.  Parent claim 1 recites “a forcible flow system for a cooling medium, which has a means for generating a forcible flow.”  It is unclear the fan and pump in claims 2 and 3 are the “means for generating a forcible flow,” or if the “means for generating a forcible flow” is a separate element and the forcible flow system also comprises a fan or pump in addition to the means for generating a forcible flow.  Correction is required.  Note that claim 12 recites that the means for generating a forcible flow comprises a fan; care should be taken to avoid duplicate claims should claim 2 be amended in this manner.
Claim 5 recites “wherein fans are arranged in the battery box.”  It is also unclear if the recited “fans” are the means for generating a forcible flow, or a separate element.  
Claim 10 recites the limitation “the spacers.”  There is insufficient antecedent basis for this limitation in the claim.  


Allowable Subject Matter
Claims 1, 4, 6-9, and 11-15 are allowed.
Claims 2, 3, 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites a traction battery comprising a plurality of battery cells, each cell having a cell housing, a plurality of battery troughs each accommodating a plurality of battery cells in series, a battery box accommodating the troughs, wherein adjacent troughs are arranged at a distance from one another leaving gaps, wherein underneath the troughs, a gap space is provide which is fluidly connected to the gaps, the gap space being connected to a cooling medium feed line at an inlet thereof, the system also having a means for generating a forcible flow connected to the gap space. 
Misu et al (20010030069), Shinmura (20090260905), and Fujii et al (20140338999) were each cited on the International Search Report as “X” references.  However, none of the references alone or in combination teaches or suggests the claimed subject matter.  Misu et al is the closest reference and teaches a general flow of coolant from a bottom plenum (32) vertically alongside the battery cells via gaps “S” (Figs. 2 and 4), but the reference fails to teach the claimed troughs, a plurality of cells in the troughs, or gaps between the troughs. 
Inoue (20150325891) contains a disclosure similar to Misu et al. (bottom plenum 51 and vertical spaces 52), but also fails to teach or suggest the claimed trough arrangement.

Andre et al (20150249238) teaches battery rows (19) next to each other in a box, which has a passive heat exchange structure (33) on the bottom of the box (Figs 3, 7).  There is no teaching or suggestion of a forced flow cooling system, or of troughs that separate the battery rows that are fluidly connected to a bottom gap space. 
Essinger et al (US 8383260) is cited as teaching a U-shaped structure (44) that may be a “battery trough”, but this reference does not teach that the troughs are separated by gaps that are fluidly connected to a gap space below the batteries, which is connected to a means for generating a forcible flow.  In Essinger, the trough itself contains coolant channels (46). 
Lane et al (20150244036) teaches U-shaped “troughs” (202, Fig. 2) having batteries thereon, however these troughs are themselves heat pipes, that is, closed systems (see abstract) and are not fluidly connected to a gap space below the batteries nor connected to a means for generating a forcible flow. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 2, 2021